Citation Nr: 1227856	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  05-06 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include as secondary to service-connected right patellofemoral pain syndrome and right ankle sprain with tendonitis.

2.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected right patellofemoral pain syndrome and right ankle sprain with tendonitis.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected major depressive disorder.


REPRESENTATION

Appellant represented by: National Association of County Veterans Service Officers

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to February 1976.  He also had additional Naval Reserve service and had periods of active duty for training in 1977 and 1979. 
 
This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO, which denied entitlement to service connection for a back disorder and a right hip disorder.

In February 2008, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  It is noted that a representative of AMVETS represented the Veteran at the hearing.  Their power of attorney had been revoked, but the Veteran agreed to that individual representing him.  At the hearing it was indicated that a new power of attorney was to be entered, but that has not occurred.  AMVETS has not otherwise made a presentation in this case.  There has been a subsequent power of attorney form filed to the organization now listed on the title page, and that organization now serves as the Veteran's representative.
 
In June 2009, the Board denied the Veteran's claim of entitlement to service connection for a back disorder and a right hip disorder.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court).  

In February 2012, the Court issued a single judge memorandum decision vacating the June 2009 decision and remanding the matters for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the February 2012 single judge memorandum, the Court found that in the June 2009 decision, the Board failed to give adequate reasons and bases to support its decision to deny entitlement to service connection for a back disorder and a right hip disorder.  Specifically, the Court found that the VA failed to fulfill its duty to assist the Veteran in obtaining Social Security Administration (SSA) records and the Board erred by not ensuring that those SSA records were obtained.

To that end, the Board notes that review of the evidence of record indicates that the Veteran is in receipt of Social Security benefits.  Records pertaining to the award of such benefits by the Social Security Administration (SSA) have not been associated with the record certified for appellate review.  Such records may be of significant probative value in determining whether service connection for the disabilities at issue may be granted.  As the Court held in Lind v. Principi, 3 Vet. App. 493, 494 (1992), that the duty to assist requires the VA to attempt to obtain records from other Federal agencies, including the SSA, when the VA has notice of the existence of such records. Thus, the RO must request complete copies of the SSA records utilized in awarding the Veteran disability benefits.

The Court also found that the Board failed to consider whether the Veteran's claimed back and right hip disorders were aggravated by his service-connected knee and ankle disabilities.  Under 38 C.F.R. § 3.310(a) (2011), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006) (see 38 C.F.R. § 3.310(b)).  In a December 2001 treatment record, a VA physician opined that the Veteran's back condition was probably related to his previous right sided leg injuries sustained during his period of service which resulted in degenerative arthritis of his leg and back over time.  Under these circumstances, the Board finds additional VA examination is necessary to address the etiology of the claimed back and right hip disorders; specifically, whether the claimed back and right hip disorders were caused or aggravated by the service-connected right knee and right ankle disabilities.

Finally, the Board notes that the Veteran has expressed timely disagreement with a January 2010 rating decision denying entitlement to service connection for erectile dysfunction.  Thus, a Statement of the Case (SOC) should be issued as to this claim.  To date, however, no SOC has been issued.  It remains incumbent upon the RO to issue a SOC addressing this particular issue, and, as indicated in Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), this matter must be addressed on remand.  See also 38 C.F.R. § 19.26 (2011).

Accordingly, the case is REMANDED for the following action:

1.  The RO must furnish to the Veteran an SOC on the claim for entitlement to service connection for erectile dysfunction along with a VA Form 9, and afford him the appropriate opportunity to submit a substantive appeal perfecting an appeal on this issue.  

The Veteran is hereby reminded that to obtain appellate review of any matter not currently in appellate status-here, entitlement to service connection for erectile dysfunction-a timely appeal must be perfected within 60 days of the issuance of the SOC.

2.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2011), the need for additional evidence regarding his claims.  This letter should reflect all appropriate legal guidance.  Allen v. Brown, 7 Vet. App. 439 (1995).

3.  The RO should request all records of treatment of the Veteran corresponding to his SSA disability benefits application.  All records received by the RO must be added to the claims file.  If the search for such records is unsuccessful, documentation to that effect must be added to the claims file.

4.  The RO should contact the Veteran and obtain the names and addresses, and approximate dates of treatment of all medical care providers who treated the Veteran for his claimed back and right hip disorders.  After the Veteran has signed the appropriate releases, previously unidentified and other outstanding records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

5.  The Veteran should also be afforded a VA examination by the appropriate examiner to determine, if possible, the etiology of his back and right hip disorders.  The Veteran's claims folder must be made available for the physician's review prior to the entry of any opinion.  A notation to the effect that this record review took place should be included in the examiner's report.  All indicated tests and studies are to be performed.  Following the examination, the examiner is requested to provide an opinion as the following questions:

(a)  Is it at least as likely as not (50 percent chance or better) that the claimed back and right hip disorders are related to the service-connected right knee and right ankle disabilities?
  
(b)  If not, then are the claimed back and right hip disorders aggravated (i.e., worsened beyond its natural progression) by the Veteran's service-connected right knee and right ankle disabilities?  If so, the examiner should attempt to objectively quantify the degree of aggravation above and beyond the level of impairment had no aggravation occurred.

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.

6.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.

7.  After completion of the above development, the Veteran's claims should be readjudicated.  If the determinations remain adverse to him, he should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.

Thereafter, as indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


